Third District Court of Appeal
                                State of Florida

                           Opinion filed August 16, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D16-2432
                          Lower Tribunal No. 15-27325
                              ________________


                              Thomas E. Strinko,
                                     Appellant,

                                         vs.

                              Sontha S. Strinko,
                                     Appellee.

     An Appeal from the Circuit Court for Miami-Dade County, George A.
Sarduy, Judge.

      Thomas E. Strinko, in proper person.

      Hinshaw & Culbertson, LLP and Elizabeth S. Baker, for appellee.


Before ROTHENBERG, C.J., and SALTER, and FERNANDEZ, JJ.

      FERNANDEZ, J.

      Thomas Strinko appeals the trial court’s dismissal of Strinko’s petition to

domesticate and modify an Ohio judgment on the basis that Florida does not permit
a Florida court to grant grandparents visitation. We reverse and remand, as the

Ohio order awarding Strinko grandparent’s visitation rights is entitled to

enforcement under the Full Faith and Credit Clause of the United States

Constitution.

      Strinko filed a petition seeking domestication of a judgment entered by the

Ohio Court of Common Pleas, Juvenile Division, in Butler County, Ohio. The

judgment granted Strinko supervised visitation with his granddaughter, K.C.

K.C.’s mother, Sontha Sue Strinko, moved to dismiss the petition on the basis that

grandparent visitation ordered by a foreign court is unenforceable in Florida as a

matter of law. The trial court granted the motion and dismissed the petition, and

Strinko now appeals.

      Subsequent to the trial court’s decision, the Florida Supreme Court decided

the issue of enforcement of a similar order from a sister state based on the Full

Faith and Credit clause of the United States Constitution. Clearly, the trial court

did not have the benefit of this decision when it entered its order dismissing

Strinko’s petition. In Ledoux-Nottingham v. Downs, 210 So. 3d 1217 (Fla. 2017),

the Florida Supreme Court held that Full Faith and Credit, rather than comity

principles, governs the domestication and enforcement of the judgment of a sister

state entered by a court of competent jurisdiction. The Court further held that

despite Florida’s privacy laws and their effect on grandparent visitation, the



                                        2
properly domesticated judgment of a sister state allowing grandparent visitation is

enforceable in Florida, and a trial court has no discretion but to enforce such a

properly entered and domesticated judgment. Id.

      Accordingly, we reverse the trial court’s order dismissing Strinko’s petition

and remand to the trial court for further proceedings consistent with this opinion.

      Reversed and remanded.




                                          3